SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Christopher Griffith, appearing pro se, appeals from the Decision and Order *92(Mordue, J.), dated October 2, 2002, dismissing his complaint. Griffith, who is currently incarcerated, challenges the constitutionality of 18 U.S.C. § 2215(a). The statute imposes criminal penalties upon individuals who employ juveniles as performers in pornographic productions. Mr. Griffith contends that the statute violates the First Amendment because it does not sufficiently provide for a defense that the juvenile at issue misrepresented herself or himself as an adult.
The district court sua sponte dismissed the complaint on the ground that a federal court lacks jurisdiction to consider constitutional challenges in the absence of an actual case or controversy. Consistent with the district court’s judgment, we conclude that the plaintiff has failed to “proffer some objective evidence to substantiate his claim that the challenged conduct has deterred him [or those he purports to represent] from engaging in protected activity.” Bordell v. General Elec. Co., 922 F.2d 1057, 1061 (2d Cir.1991); accord Nitke v. Ashcroft, 253 F.Supp.2d 587, 596 (S.D.N.Y.2003) (three-judge panel). Particularly in light of the discretionary nature of declaratory relief under 28 U.S.C. § 2201(a), see Farrell Lines Inc. v. Ceres Terminals Inc., 161 F.3d 115, 117 (2d Cir.1998) (per curiam), we therefore affirm the judgment of the district court.
Accordingly, for the reasons set forth above, the judgment of the District Court is hereby AFFIRMED.